383 F.3d 435
UNITED STATES of America, Plaintiff-Appellee,v.Robert KOCH, Defendant-Appellant.
No. 02-6278.
United States Court of Appeals, Sixth Circuit.
July 27, 2004.

Charles P. Wisdom, Jr., Asst. U.S. Attorney, Joseph L. Famularo, U.S. Attorney's Office, Lexington, KY, Laura K. Voorhees, Asst. U.S. Attorney, U.S. Attorney's Office, Covington, KY, Steven L. Lane, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellee.
Jarrod M. Mohler, Robbins, Kelly, Patterson & Tucker, H. Louis Sirkin, Jennifer M. Kinsley, Sirkin, Pinales, Mezibov & Schwartz, Cincinnati, OH, for Defendant-Appellant.
Before: BOGGS, Chief Judge; MARTIN, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, GIBBONS, ROGERS, SUTTON, and COOK, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the parties file supplemental briefs not later than Wednesday, August 4, 2004. Reargument is scheduled for Wednesday, August 11, 2004, at 2:00 P.M., EDT.